Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
The application has been amended as follows:

Claim 2 has been amended to read as follows:

2. A method of hide sorting comprising: accessing a tanning system database to identify a batch identifier associated with a batch; identifying the batch identifier based on the batch identifier being associated with the batch unloaded from a chroming drum as indicated by the tanning system database, wherein the batch includes a plurality of hides; determining using the tanning system database, a batch characteristic associated with the plurality of hides; determining, using a classifying device, a grade of a hide of the plurality of hides; and sorting the hide based on the batch characteristic and the grade. 

In Claim 3:
	Line 1 “an identifier” has been changed to “the batch identifier;”
	Line 1 “that identifies the plurality of hides;” has been removed

	Line 3 “the identifier” has been changed to “the batch identifier”
	Line 6 “the identifier” has been changed to “the batch identifier”

In Claim 4:
	Line 2 “the identifier” has been changed to “the batch identifier”

Claims 6 & 7 have been canceled.

Claim 13 has been amended to read as follows:

13. A method of hide sorting comprising: accessing a tanning system database to identify a batch identifier associated with a batch; identifying the batch identifier based on the batch identifier being associated with the batch unloaded from a chroming drum as indicated by the tanning system database, wherein the batch includes a plurality of hides; determining using the tanning system database, a batch characteristic associated with the plurality of hides; determining, using a classifying device, a grade of a hide of the plurality of hides; moving the hide from a first device to a second device; moving the hide from the second device to a stacking site selected from a plurality of stacking sites based on the batch characteristic and the grade. 




20. A hide sorting system comprising: once or more computing devices; and a non-transitory storage medium comprising instructions that, when executed by the one or more computing devices; cause the system to: access a tanning system database to identify a batch identifier associated with a batch; identifying the batch identifier based on the batch identifier being associated with the batch unloaded from a chroming drum as indicated by the tanning system database, wherein the batch includes a plurality of hides; determine using the tanning system database, a batch characteristic associated with the plurality of hides; determine, using a classifying device, a grade of a hide of the plurality of hides; and sort the hide based on the batch characteristic and the grade. 


 The following is an examiner’s statement of reasons for allowance:

Claim 2 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of hide sorting comprising: accessing a tanning system database to identify a batch identifier associated with a batch; identifying the batch identifier based on the batch identifier being associated with the batch unloaded from a chroming drum as indicated by the tanning system database, wherein the batch includes a plurality of hides; determining using the tanning system database, a batch characteristic associated with the plurality of hides; determining, using a classifying 

Claim 13 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of hide sorting comprising: accessing a tanning system database to identify a batch identifier associated with a batch; identifying the batch identifier based on the batch identifier being associated with the batch unloaded from a chroming drum as indicated by the tanning system database, wherein the batch includes a plurality of hides; determining using the tanning system database, a batch characteristic associated with the plurality of hides; determining, using a classifying device, a grade of a hide of the plurality of hides; moving the hide from the second device to a stacking site selected from a plurality of stacking sites based on the batch characteristic and the grade. 

Claim 20 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A hide sorting system comprising: once or more computing devices; and a non-transitory storage medium comprising instructions that, when executed by the one or more computing devices; cause the system to: access a tanning system database to identify a batch identifier associated with a batch; identifying the batch identifier based on the batch identifier being associated with the batch unloaded from a chroming drum as indicated by the tanning system database, wherein the batch includes a plurality of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655